


Exhibit 10.33




THIRD AMENDMENT TO THE
ADVANCE AUTO PARTS, INC.
DEFERRED COMPENSATION PLAN
(As Amended and Restated Effective as of January 1, 2008)


WHEREAS, Advance Auto Parts, Inc., a Delaware Corporation, (the “Company”),
sponsors the Advance Auto Parts, Inc. Deferred Compensation Plan (the “Plan”) to
allow eligible Team Members to elect to defer the receipt and taxation of a
portion of their compensation; and


WHEREAS, it is the desire of the Company to amend the Plan to provide for the
special timing for an election for a Team Member's first year of eligibility to
participate in the Plan, as prescribed in Treasury Department Regulation
§1.409A-2(a)(f).


NOW, THEREFORE, in consideration of the foregoing, Section 3.8(a) of the Plan is
hereby amended as prescribed below, effective as of the Plan Year beginning on
January 1, 2013.


Section 3.8    Election for First Year of Eligibility. Notwithstanding
Section 3.7 above, the provisions of this Section 3.8 will apply to a Team
Member who initially becomes eligible to participate in the Plan.


(a)    The timing of the eligible Team Member's initial Deferral Election will
be governed by the rules prescribed below.


(i)
The initial Deferral Election must be made within 30 days after the date the
Team Member first becomes eligible to participate in the Plan. Except as
provided in paragraph (ii) below, the eligible Team Member's initial Deferral
Election, or the decision to not make an initial Deferral Election, will become
irrevocable as of the expiration of such 30‑day election period.

(ii)
Notwithstanding paragraph (i) above, an initial Deferral Election by an eligible
Team Member that is affirmatively made and submitted under the Plan as of the
last day immediately preceding the date for which the Deferral Election will
first apply, and before the expiration of the otherwise applicable 30 day
election period, will become irrevocable as of such last day.

(iii)
In no event may the deadline for making an initial Deferral Election under this
Plan with respect to any eligible Team Member for any Plan Year be subsequent to
the deadline imposed on that Team Member for making a Deferral Election for such
Plan Year under any other Aggregated Plan.



*    *    *




[Remainder of page intentionally left blank]






--------------------------------------------------------------------------------






Pursuant to the authority granted by the Compensation Committee of the Board of
Directors of Advance Auto Parts, Inc. under its resolutions adopted on
__________________, 2013, the undersigned hereby executes this Advance Auto
Parts, Inc. Deferred Compensation Plan on behalf of Advance Auto Parts, Inc.




 
ADVANCE AUTO PARTS, INC.
 
 
 
 
 
 
 
 
By:
 
 
 
 
 
 
 
 
 
Title:
 
 
 
 
 
 
 
 
 
Dated:
 
, 2013
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







